Title: Ordinance of Georgia Appointing Benjamin Franklin Agent, 11 April 1768
From: Moodie, Thomas
To: 


In November, 1765, Georgia dismissed William Knox as its agent because of his support of the Stamp Act. For two and a half years thereafter the question of the agency was a political football: the House of Assembly attempted to have Charles Garth appointed to succeed Knox; the Council refused, and Governor Wright used his influence in London to prevent Garth’s being recognized as agent. In January, 1768, after the Council had again rejected Garth, the Assembly gave way and suggested Franklin instead. This recommendation the Council unenthusiastically accepted. 

  April 11, 1768.
  An Ordinance
  Appointing Benjamin Franklin Esquire Agent to Solicit the affairs of this Province in Great Britain.

Whereas There are many important affairs necessary to be represented Solicited and Transacted in Great Britain which cannot be Effectually done without having an Agent there And Whereas The General Assembly of this Province have thought Benjamin Franklin Esquire a proper person to be appointed for the purposes aforesaid Be It Therefore Ordained and it is hereby Ordained by His Excellency James Wright Esquire Capitain General and Governor in Chief of His Majestys Province of Georgia by and with the advice and Consent of the Honourable Council and Commons House of Assembly of the said Province in General Assembly met and by the Authority of the same That the said Benjamin Franklin be, and he is hereby declared nominated and appointed Agent to represent solicit and transact the affairs of this Province in Great Britain And Be It Further Ordained that the said Benjamin Franklin shall be and he is hereby fully Authorized and impowered to follow and pursue all such Instructions as he shall from time to time receive from the General assembly of this province or from the Committee hereinafter appointed to correspond with him.
And Be It Further Ordained That the Honourable James Habersham, Noble Jones James Edward Powell Lewis Johnson and Clement Martin Esquires The Honourable Alexander Wylly Esquire John Mullryne, John Smith Noble Wimberly Jones, John Milledge, John Simpson, Archibald Bullock, William Ewen and Joseph Gibbons Esquire untill Others shall be appointed or any seven of them two of which to be of the Council Provided nevertheless that if after being summoned in consequence of An Order from any of the Committee by the Clerk or Other person appointed by them for that purpose to meet the Committee they shall refuse or neglect to Attend then any seven of the persons before named shall be and they are hereby nominated and appointed a Committee to Correspond with the said Benjamin Franklin and give him such Orders and instructions from time to time as they shall Judge to be for the service of this Province.
And Be It Further Ordained that there shall be Allowed and paid unto the said Benjamin Franklin for his Agency the sum of One Hundred pounds Sterling money of Great Britain over and above his reasonable Charges and disbursements on his application to the several offices and Boards in Negotiating the affairs of this Province.
And Be It Further Ordained that the said Benjamin Franklin shall be and Continue Agent for this Province for One whole year to Commence the first day of June next in the year of Our Lord One Thousand seven hundred and Sixty Eight.
Council Chamber By Order of the Commons House of Assembly
11 April 1768 Alex Wylly Speaker
  Assented to By Order of the upper House of Assembly
  Ja Wright N Jones exd

An Ordinance
Appointing Benjamin Franklin Esquire Agent to Solicit the affairs of this Province in Great Britain
Commons House of Assembly
1st Time 15th
Read
  2d Time 24th March 1768
  3d Time 25th
  And Passed  Henry Keall CDC
  Upper House of Assembly
  1st & 2d Time 25th March
  Read  1768
  3  Time   5 April
And Passed C. Watson CGA
Georgia Secretarys Office A true Copy taken from the Original in this Office Examined and Certified by Thos Moodie 2d Secry.
